Name: 2014/239/EU: Council Decision of 14 April 2014 on the conclusion of the Agreement between the European Union and the Republic of Azerbaijan on the readmission of persons residing without authorisation
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction;  migration
 Date Published: 2014-04-30

 30.4.2014 EN Official Journal of the European Union L 128/15 COUNCIL DECISION of 14 April 2014 on the conclusion of the Agreement between the European Union and the Republic of Azerbaijan on the readmission of persons residing without authorisation (2014/239/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 79(3), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) In accordance with Council Decision 2014/242/EU (1), the Agreement between the European Union and the Republic of Azerbaijan on the readmission of persons residing without authorisation (the Agreement) was signed, on behalf of the Union, subject to its conclusion at a later date. (2) The Agreement should be approved. (3) The Agreement establishes a Joint Readmission Committee which is to adopt its rules of procedure. It is appropriate to provide for a simplified procedure for the establishment of the Union position in this case. (4) In accordance with Articles 1 and 2 of Protocol No 21 on the position of the United Kingdom and Ireland in respect of the Area of Freedom, Security and Justice, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, and without prejudice to Article 4 of that Protocol, those Member States are not taking part in the adoption of this Decision and are not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Republic of Azerbaijan on the readmission of persons residing without authorisation is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall designate the person(s) empowered to proceed, on behalf of the Union, to the notification provided for in Article 23(2) of the Agreement, in order to express the consent of the Union to be bound by the Agreement (2). Article 3 The Commission, assisted by experts from Member States, shall represent the Union in the Joint Readmission Committee established under Article 19 of the Agreement. Article 4 The position of the Union within the Joint Readmission Committee with regard to the adoption of that Committee's rules of procedure, pursuant to Article 19(5) of the Agreement, shall be taken by the Commission after consultation with a special committee designated by the Council. Article 5 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President A. TSAFTARIS (1) See page 47 of this Official Journal. (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.